Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application Ser. No. 16/568,005 filed 09/11/2019, and information disclosure statement, IDS, also filed on 09/11/2019. 
Claims 1-5 are currently pending in this application, and all claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Japanese Patent Application JP2018-174699 filed 09/19/2018. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2019 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-5  are rejected under 35 U.S.C. 103 as being unpatentable over Ogasa (U.S. PG Publication  2014/0080006)

Regarding Claim 1 Ogasa discloses an all solid battery (Ogasa Title, Abstract, paragraph 0011) comprising a solid electrolyte layer (Ogasa paragraph 0014) of which a main component is phosphoric acid salt-based solid electrolyte (Ogasa paragraph 0016, 0017, 0044, 0045); a positive electrode layer, a negative electrode layer, and a solid electrolyte disposed between the positive electrode layer and the negative electrode layer (Ogasa paragraph 0014, 0040), equivalent to a positive electrode layer that is formed on a first main face of the solid electrolyte layer and a negative electrode layer that is formed on a second main face of the solid electrolyte layer. Ogasa discloses wherein the positive electrode layer includes a positive electrode active material and a solid electrolyte (Ogasa paragraph 0050).
Ogasa is silent about wherein a discharge capacity of the solid electrolyte of the positive electrode layer is 20 % to 50 % on a presumption that a discharge capacity of the positive electrode active material is 100%.
Ogasa discloses the electrode active material included in the positive electrode layer is LinM’PO4, where M' is at least one selected from Fe, Co, Mn, Ni, Al, Mg, Ca, Ti, and Zr (Ogasa paragraph 0026, 0027). Instant specification also discloses the positive electrode active material is LiCoPO4 and it is preferred that Co, Mn, Fe, Ni or the like may be used as the transition metal (Instant specification as originally filed paragraph 0014); thus Ogasa and the instant specification disclose similar positive electrode active materials. Ogasa also discloses the solid electrolyte wherein the solid electrolyte crystal is NASICO-type Li1+xAlyTi2-ySizP3-zO12+a and M can be Al, Mg (Ogasa paragraph 0019, Table 1, 3), Li1+xMyZr2-ySizP3-zO12+a (Ogasa Table 3). Instant specification also discloses the solid electrolyte is Li1+xAlxTi2-x(PO4)3 and Li1+xAlxZr2-x(PO4)3 (Specification as originally filed  paragraph 0012), both disclosing analogous compounds where a minor amount of the phosphorus is substituted with silicon in the disclosure of Ogasa such as Li1.1Al0.1Ti1.9Si0.1(P2.9O12) and Li1.1Al0.1Zr1.9Si0.1(P2.9O12) (Ogasa Table 1, 3). Regarding the manufacturing process of the electrodes Ogasa discloses the electrode active material and the solid electrolyte are mixed and formed into a slurry and then coated (Ogasa paragraph 0080). Instant Specification also discloses the electrode active material and the solid electrolyte and electron conductive material are mixed and evenly dispersed into water or organic solution together with a binder and then a paste for electrode layer is obtained (Instant specification paragraph 0018). Both electrodes of Ogasa and the instant invention are formed by similar process. Therefore, since both electrodes are formed from similar materials and formed by the similar process it is obvious for the solid electrolyte material of Ogasa to be the same as the  present invention, and therefore it would still have the same characteristics, and consequently they will inherently have the same properties of charge and discharge. According to the MPEP 2112.01 II, “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658, Fed. Cir. 1990) See MPEP 2112.01 II. 
Regarding Claim 2 Ogasa discloses the positive electrode active material is a phosphate (Ogasa paragraph 014, 0053) and the active material included in positive electrode layer is LinM’PO4 where M’ is selected from Fe, Co, Mn, Ni, Al, Mg, Ca, Ti and Zr (Ogasa paragraph 0026, 0027, 0055). Selecting Co from among the other disclosed metals to obtain LiCoPO4 as the positive electrode active material would have been obvious to try to a person of ordinary skill in the art as is considered choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I E). Ogasa also discloses the solid electrolyte is NASICO-type Li1+xAlyTi2-ySizP3-zO12+a and M can be Al, Mg (Ogasa paragraph 0019, Table 1, 3), Li1+xMyZr2-ySizP3-zO12+a (Ogasa Table 3), considered analogous to the claimed compound, and it would have been obvious to a person of ordinary skill in the art to have varied the molar ratio of the elements and made z=0, and produced the compound Li1+xAlyTi2-y(PO4)3 or Li1+xMyZr2-y (PO4)3 since Ogasa teaches that a positive electrode active material were selected from types in a specific range (Ogasa paragraph 0013) including lithium metal phosphate (Ogasa Table 1-4) to reduce the formation of an inactive material due to interface reaction at the interface between an electrode active material and a solid electrolyte (Ogasa paragraph 0012). 
Regarding Claim 4 Ogasa discloses the positive electrode layer includes an electrically conductive aid (Ogasa paragraph 0050) considered equivalent to the conductive auxiliary agent having electron conductivity.
Regarding Claim 5 Ogasa discloses an all solid battery  include a positive electrode layer, a negative electrode layer and a solid electrolyte layer disposed between the positive electrode .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasa (U.S. PG Publication 2014/0080006) as evidenced by Kwatek et al. “Electrical properties of LiTi2(PO4)3 and Li1.3Al0.3Ti1.7(PO4)3 solid electrolyte containing ionic liquid in Solid State Ionics 302 (2017) 54-60; Yuan Jin et al. “High-tap density LiFePO4 microsphere developed by combined computational and experimental approaches” in CrystEngComm. 2018,20, 6695,6703, (http://www.matweb.com/search/datasheet_print.aspx?matguid=50da699462434773bc5d4c95f8bfa569 ; accessed on 02/10/2021; and Pershina et al. “Extreme behavior of Li-ion conductivity in the Li2-Al2O3-P2O5 glass system” in Journal of Non-Crystalline Solids 430 (2015)64-72 

Regarding Claim 3 Ogasa discloses wherein a ratio of the solid electrolyte in the positive electrode layer is 70 % by weight of the electrode material (Ogasa paragraph 0109), but is silent about its vol%. Ogasa discloses the positive electrode include 15% by weight positive electrode active material LiFePO4; 70 % weight of the solid electrolyte, 10 % weight acetylene black and 5 % weight lithium ion conductive glass (Ogasa paragraph 0109). Considering the solid materials constituting the electrode layer the vol% of each component is calculated from the mass and the density of each component. The solid electrolyte is  70 % by weight, taken to constitute 70 g of 100 g of the positive electrode layer, and Kwatek discloses the density of the solid electrolyte 2.7 g/cc (Kwatek Table 1 page 56) and the calculated volume is 25.9 (v=70 g/2.7 g/cc =25.9 cc)  4  as the positive electrode active material disclosed by Ogasa (Ogasa paragraph 0109) and the density 3.6 g/cc disclosed by Juan Jin (Juan Jin page 6698 col. 2 paragraph 2) the calculated volume is 4.2 cc (v= 15 g /3.6g/cc = 4.2 cc) .Ogasa discloses the positive electrode layer include 10% by weight acetylene black, and the density of acetylene black is given by matweb site as 1.75 g/cc  [http://www.matweb.com/search/datasheet_print.aspx?matguid=50da699462434773bc5d4c95f8bfa569], and the calculated volume is 5.7 cc (v=.10 g/1.75 g/cc = 5.7 cc). Ogasa discloses the positive electrode contains 5% by weight lithium ion conductive glass Li2O-Al2O3-P2O5 (Ogasa paragraph 0109). Pershina discloses density of the glass is 2.45 g/cc (Pershina Table 1 page 65), and the calculated volume is 2.0 cc., (v=5 g/2.45 g/cc= 2.0 cc). Therefore, the volume % of the solid electrolyte is calculated from the total volume of the positive electrode to be 66 vol. % [(i.e. 25.9/25.9+4.2+5.7+2.0) x 100= 68.5 vol. %]. This calculated value is included in the claimed range of 10 vo. l% to 70 vol. %. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722